DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 04/03/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "in association the position".  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends on claim 1 and there is no mention of any position in claim 1.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 8-9, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redden, U.S. Patent Publication No. 2015/0027041.
	Regarding claim 1, Redden discloses a method comprising:  receiving data representing one or more subsets of agricultural objects into a memory of an agricultural projectile delivery system, one or more agricultural objects being indexed among the one or more subsets of agricultural objects associated within an geographic boundary (Redden – para 0024 – “the system 10 for plant treatment includes a detection mechanism 100, a treatment mechanism 200, and a control system 300. The system 10 can additionally include a mounting mechanism 400, a verification mechanism 500, a power source, digital memory, communication apparatus”; para 0028 – system 10 automatically identifies a plant within the geographic area; para 0078 – “The historical parameter values for the geographic area can include parameter values of secondary plants 20 within the geographic area that were previously treated during the same operation session of the system (e.g., within the time window of the instantaneous time).  The historical parameter values for the geographic area can additionally or parameter values of all or a portion of the plants within the geographic area from a prior operation session of the system.”, “the historical information can be used and is preferably retrieved from memory, but can be received (e.g., from the remote server system, the plant, or any other suitable source) or otherwise obtained”; para 0026 – the plants are preferably crops, but can alternatively be weeds or any other suitable plant…..the plants within each plant field, plant row or plant field subdivision preferably includes the same type of crop (e.g. same genus, same species, etc.), but can alternatively include multiple crops (e.g., a first and a second crop), both of which are to be analyzed, and in para 0028 teaches that the system 10 can function to automatically identify a plant within the geographic area and each plant has a plant identifier; para 0067 – “the set of treatment mechanism operation parameters can be determined based on a reference value…..The reference value can be a …historical measurement for the plant….historical measurement for the geographical area,….a plant classification (e.g. Plant type, plant maturity, etc.), classifiers or any other suitable measurement”, paras 0098, 0129 – classification – the cited portions show plants classification along with other data associated with plants such as historical data are accessed or received by system 10) – examiner here further asserts that if a system is required to identify any object automatically, the system is already trained with object classified data which is an inherent requirement for automation here, and in this case the system of Redden automatically identifies the object such as at least a plant; 
receiving data representing one or more policies, at least one policy including data specifying a type of action for an agricultural object (para 0080 – in a first variation of treatment determination, the treatment of each plant of the geographic area can be predicted prior to receipt of the first measurement for a plant of the geographic area or initiation of a treatment session for the geographic area. This variation preferably includes retrieving historical information for each plant (e.g., plant parameter values) within the geographic area from a database, determining the treatment for each where treatment plan here is considered as policy; para 0078 – the historical treatments can include treatments directly applied to each plant within the same treatment session or in a prior treatment session; para 0073 – “the treatments for the plant includes actions such as stimulating plant growth…., regulating plant growth…, necrosing the plant…., retarding plant growth….nutrient application, disease inducing or disease-prevention compound application, pesticide application, insecticide application, fungicide application, defoliant application, etc.”; para 0067 – “the set of treatment mechanism operation parameters can be determined based on a reference value…..The reference value can be a …historical measurement for the plant….historical measurement for the geographical area,….a plant classification (e.g. Plant type, plant maturity, etc.), classifiers or any other suitable measurement”;
identifying via one or more sensors one or more agricultural objects of a first classified subset in association (para 0028 – the plant is automatically identified within the geographic area; para 0026 – the plants are preferably crops, but can alternatively be weeds or any other suitable plant…..the plants within each plant field, plant row or plant field subdivision preferably includes the same type of crop (e.g. same genus, same species, etc.), but can alternatively include multiple crops (e.g., a first and a second crop), both of which are to be analyzed, and in para 0028 teaches that each plant has a plant identifier); 
selecting at a processor of the agricultural projectile delivery system an emitter with which to perform the type of action for the agricultural object as one of the first classified subset (para 0029 – The system 10 can additionally function to determine a treatment for a plant…or multiple plants within the geographic area. The system 10 can additionally select a treatment mechanism 200 from a plurality of treatment mechanism; para 0041 – The treatment mechanism 200 of the system 10 functions to apply a treatment to the identified plant….the treatment mechanism 200 can be operable in any suitable number of modes; para 0042 – The system 10 can include a single treatment mechanism 
configuring the agricultural projectile delivery system to activate the emitter to propel an agricultural projectile to intercept the agricultural object (para 0042 - a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; para – 0043-0044 – the nozzle emission (e.g. nozzle spray) is preferably controlled by a solenoid 226 to open (e.g., spray) in response to receipt of a spray command from the control system 300; para 0047 – electrical discharge mechanism to apply electric discharge 245 to a plant; para 0049 – the treatment mechanism 200 can include a low pressure spray mechanism that functions to apply a working fluid to the plant…The working fluid is preferably applied to the top-facing leaves of the plant (as shown in Fig 13 A), but can alternatively be applied to any plant structure superior (e.g., above) the substrate 70, such as the side of the plant (as shown in Fig. 13B), the top of the plant (as shown in FIG 13C), or any other suitable structure; paras 0064, 0067, 0072).

	Regarding claim 2, Redden discloses “The method of claim 1, further comprising: identifying via the one or more sensors one or more other agricultural objects of a second classified subset, wherein the one or more agricultural objects of the first classified subset are different than one or more other agricultural objects of the second classified subset” (para 0026 – the plants are preferably crops, but can alternatively be weeds or any other suitable plant…..the plants within each plant field, plant row or plant field subdivision preferably includes the same type of crop (e.g. same genus, same 

	Regarding claim 3, Redden discloses “The method of claim 2, further comprising: selecting another emitter with which to perform another type of action for another agricultural object as one of the second classified subset, wherein the type of action is different than the another type of action” (para 0042 – In one variation, the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; para 0030 – the treatment is preferably determined to optimize an output parameter for the geographic area…..optimizing the geographic area output parameter includes maximizing crop yield for the geographic area……minimizing the number of weeds within the geographic area – where different types of agricultural objects here need different actions to be performed).

	Regarding claim 8, Redden discloses “The method of claim 1, wherein identifying the one or more agricultural objects of the first classified subset comprises: identifying a type of agricultural object; and selecting the type of action based on a policy for the type of agricultural object” (para 0042 – In one variation, the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; para 0030 – the treatment is preferably determined to optimize an output parameter for the geographic area…..optimizing the geographic area output parameter includes maximizing crop yield for the geographic area……minimizing the number of weeds within the geographic area – where different 

	Regarding claim 9, Redden discloses “The method of claim 8, wherein selecting the type of action based on the policy for the type of agricultural object comprises: selecting the policy as a function of context” (Redden as cited in rejection of claim 8 teaches selecting the policy as a function of desired plant growth/regulation).

	Regarding claim 11, Redden discloses “The method of claim 1, wherein identifying the one or more agricultural objects of the first classified subset comprises: identifying a type of agricultural object as being classified as a blossom” (Redden as cited in paras 0147 and 0148 teaches identifying agricultural objects such as flowers (blossom) - para 0147 - The plant feature is preferably identified in the manner discussed above, but can alternatively be determined in any other suitable manner.  The plant feature is preferably identified from the first measurement, but can alternatively be determined from a second measurement.  The plant feature can be identified from measurements of an entire side of a plant, the top-facing leaves of the plant, the top leaves of the plant, the leaves proximal the insertion point, a leaf inferior the insertion point, the leaves within a predetermined distance from substrate 70, or measurements of any other suitable plant portion.  The growth regulator is preferably applied to the identified plant feature, but the plant feature can additionally or alternatively be used to identify a treatment position or used in any other suitable manner.  Examples of plant features include leaves, flowers (e.g., corn silks), and stomata, but any other suitable plant feature can be identified.  Any suitable number of plant features can be identified from one or more measurements; para 0148 - Determining a treatment position relative to the plant feature functions to determine a position for the treatment mechanism that will result in , the treatment is to be applied to a flower, wherein the treatment position is preferably proximal the flowers on the plant, more preferably above the flowers (e.g., superior the flowers along a gravity vector) but alternatively proximal (e.g., on substantially the same plane as the flowers relative to the gravity vector) or below the flowers (e.g., inferior the flowers along the gravity vector).  However, any other suitable treatment position can be selected.  The treatment position can additionally be selected based on ambient environment parameters.  For example, in response to determination of a wind direction, the selected treatment position can be upwind of the targeted plant feature).


	Regarding claim 13, Redden discloses “The method of claim 1, wherein identifying the one or more agricultural objects of the first classified subset comprises: 20 identifying a type of agricultural object as being classified as unwanted growth” (para 0134 - Determining a portion of the plant to be necrosed can include determining to necrose the entirety of the plant or determining to necrose a portion of the plant.  Determining to necrose a portion of the plant can additionally include identifying a specific portion of the plant to necrose (e.g., a side of the plant, a branch of the plant, a fruit of the plant, etc.).  The determination is preferably based on the geographic area output parameter maximization, as discussed above, but can alternatively be based on an instantaneous measurement of plant health, plant portion health, or based on any other suitable parameter.  For example, a plant branch proximal a secondary plant can be identified for plant necrosis in response to determination that the plant branch will crowd (e.g., impede growth of) the secondary plant.- where the plant branch here can be considered as unwanted growth; para 0163 - in response to identification of an undesired plant for necrosis or growth retardation (e.g., a weed), the method includes spraying the plant with a growth-retarding or necrosing working fluid.  Alternatively, 

	Regarding claim 14, Redden discloses “The method of claim 13, wherein selecting the emitter to perform the type of action comprises: performing one or more of a first type of action to apply a growth regulator on a limb and a second type of action to apply an herbicide to a weed as one or more agricultural projectiles” ((para 0042 – In one variation, the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; further see para 0134 as cited in rejection of claim 13, where the growth is regulated of a plant branch (limb) by necrosing it; further see para 0163 as cited in rejection of claim 13, where growth retarding or necrosing working fluid (herbicide) is applied on weed).


	Regarding claim 15, Redden discloses “The method of claim 1, wherein identifying the one or more agricultural objects of the first classified subset comprises: identifying a type of agricultural object as being classified as diseased vegetation” (Redden discloses identifying diseased vegetation in para 0125 – “Alternatively, the high-pressure spray mechanism can be used to remove a portion of the plant.  In this specific variation, the method can include identifying a portion of the plant to be removed (e.g., wherein the identified plant portion is diseased, too close to a neighboring plant portion or plant, or has any other suitable characteristic), and operating the treatment mechanism in the treatment mode (e.g., high pressure spray mode) to remove the plant portion.  The treatment mechanism operation parameters, such as the pressure and duration, are preferably selected based 

	Regarding claim 16, Redden discloses “The method of claim 15, wherein selecting the emitter to perform the type of action comprises: performing one or more of a first type of action to apply a fungicide to a fruit and a second type of action to apply a foliar liquid treatment to a leaf as one or more agricultural projectiles” (para 0042 – In one variation, the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; para 0073 - Selecting an action for a plant can include selecting nutrient application, disease-inducing or disease-prevention compound application, pesticide application, insecticide application, fungicide application, defoliant application, or application of any other suitable compound or treatment to an individual plant within a plant field; para 0145 - In a third variation of the method, the plant treatment includes regulating plant growth by applying a growth regulator to the plant S130.  The growth regulator can be specifically applied to a feature of the plant (e.g., the fruit, flower, stigma, style, stomata, top-facing leaves, young or old leaf, as determined from the color and/or shape, leaves proximal the ground, apical bud, terminal bud, node, etc.), applied to a plant portion (e.g., the top of the plant), or generally applied to the plant (e.g., be untargeted toward a specific plant portion).  The growth regulator is preferably sprayed (e.g., misted) onto the plant, but can alternatively be brushed onto the plant, dusted onto the plant, rolled onto the plant, or otherwise applied to the plant. Alternatively, selecting an action for a plant can include selecting an action for the plant ambient environment, such as irrigating the plants on a plant-by-plant basis.  Selecting an action for the plant can additionally include selecting how the plant environment should be changed, such as selecting and/or controlling the operation of individual 
parameters, and/or the characteristics of the neighboring plants.; para 0146 - Regulating plant growth S130 preferably includes identifying a plant within a geographic area S100, identifying a plant feature for use in treatment application S200, determining a set of operation parameters for a treatment mechanism S300, and operating the treatment mechanism in the treatment mode S400.  More preferably, regulating plant growth S130 includes identifying a plant within a geographic area S100, identifying a plant feature for growth regulator application, determining a treatment position relative to the plant feature, and operating the treatment mechanism to apply the growth regulator to the plant.  The growth regulator is preferably mixed into a working fluid, wherein the working fluid can be a liquid, such as water or another liquid, or a gas.  The growth regulator can be a growth promoter (e.g., growth hormone, nitrogen, potassium, phosphorous, etc.), fertilizer, growth retardant, water, defoliators, bacteria, acid, base, organic material, salts, fumigant, fungicide, adjubants, gas, dust, or any other suitable growth regulation compound.  The plant is preferably identified through the first measurement, as discussed above, but can alternatively be determined in any other suitable manner; para 0147 - The growth regulator is preferably applied to the identified plant feature, but the plant feature can additionally or alternatively be used to identify a treatment position or used in any other suitable manner.  Examples of plant features include leaves, flowers (e.g., corn silks), and stomata, but any other suitable plant feature can be identified.  Any suitable number of plant features can be identified from one or more measurements). As cited in the citations made, Redden teaches plants and separate features of plants such as fruit, leaves, etc., can be treated/regulated as required by using growth regulators, where growth regulators includes fungicides and growth hormones, and further teaches that it can be done on a plant-by-plant basis, 


	Regarding claim 17, Redden discloses “The method of claim 1, wherein identifying the one or more agricultural objects of the first classified subset comprises: identifying a type of agricultural object as being classified as an insect” (para 0051 - The control system 300 can additionally function to process the detection and/or verification mechanism measurements to extract plant parameters, such as the plant distance from the detection mechanism 100, the plant size, the plant profile, the plant junction 60 with the substrate 70, the plant color, the plant orientation, the plant electrical conductivity, the plant composition, the plant emissions (e.g., volatile organic compound emissions), the plant nutrient status, the presence or absence of disease symptoms, the presence, absence and/or quantification of pests (e.g. insects), any other suitable plant parameter indicative of plant health, or any other suitable plant parameter).

	Regarding claim 18, Redden discloses “The method of claim 17, wherein selecting the emitter to perform the type of action comprises: performing a first type of action to apply insecticide as the agricultural projectile” (para 0042 – In one variation, the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; para 0073 - Selecting an action for a plant can include selecting nutrient application, disease-inducing or disease-prevention compound application, pesticide application, insecticide application, fungicide application, defoliant application, or application of any other suitable compound or treatment to an individual plant within a plant field).

Regarding claim 19, Redden discloses “The method of claim 1, wherein identifying the one or more agricultural objects of the first classified subset comprises: identifying a type of agricultural object as being classified as reduced vegetation growth” (as cited in the rejection of claim 1, Redden discloses automatically identifying the plant (para 0028), and further discloses the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array (para 0042), and further discloses in (para 0025) that identified plants or a portion of a plant can be treated for plant growth regulation, where plant growth treatment such applying growth hormone, applying fertilizer can be applied to the plants which need growth - thus identifying a type of agricultural object as being classified as reduced vegetation growth.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redden, U.S. Patent Publication No. 2015/0027041.
Regarding claim 20, Redden discloses “The method of claim 19, wherein selecting the emitter to perform the type of action comprises: performing a first type of action to apply foliar growth hormone as the agricultural projectile”. As cited in the rejection of claim 19, Redden discloses in (para 0025) that identified plants or a portion of a plant can be treated for plant growth regulation, where plant growth treatment such applying growth hormone, applying fertilizer can be applied to the plants which need growth. Redden further discloses in para 0145 - In a third variation of the method, the plant treatment includes regulating plant growth by applying a growth regulator to the plant S130.  The growth regulator can be specifically applied to a feature of the plant (e.g., the fruit, flower, stigma, style, stomata, top-facing leaves, young or old leaf, as determined from the color and/or shape, leaves proximal the ground, apical bud, terminal bud, node, etc.), applied to a plant portion (e.g., the top of the plant), or generally applied to the plant (e.g., be untargeted toward a specific plant portion).  The growth regulator is preferably sprayed (e.g., misted) onto the plant, but can alternatively be brushed onto the plant, dusted onto the plant, rolled onto the plant, or otherwise applied to the plant. Redden as cited teaches applying growth regulating treatment such as growth hormone directly on the leaf/leaves of the plant, but do not explicitly teach that the growth hormone being a foliar growth hormone. However, examiner here asserts that foliar growth hormone is very well known to be used in the growth regulation of the plant (OFFICIAL NOTICE TAKEN). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use foliar growth hormone in the invention of Redden. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use foliar growth hormone in the invention of Redden, in order to increase the health of a plant to the benefit of both yield and quality, and further can enhance a crop’s/plant’s ability to produce its own natural growth hormones, reduce early season stress with increased healing abilities. Further adding, one would use foliar growth hormone also for the same 

10. 	Claims 4-6, 10 and 12 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach the subject matter of claim 7.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).